DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0315168 to Dussarrat et al.
Regarding claims 1 and 16, Dussarrat et al. teach, a semiconductor device and method for forming, comprising: 
a substrate (10); 
a transistor (TFT) above the substrate, wherein the transistor includes a channel layer above the substrate, and wherein the channel layer includes: 
a first channel material; and 
elements of one or more additional materials (¶ [0040]) distributed within the channel layer.
	Dussarrat et al. do not explicitly teach the channel material of a first conductivity type with elements of a second conductivity type. The channel region of a transistor is commonly formed by implanting a material of a second conductivity type into a material of a first conductivity type. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to manufacture the transistor as it is commonly made since it is desirable for the channel to function properly.
	Regarding claim 2, Dussarrat et al. teach a semiconductor device, wherein the elements of the one or more additional materials are bonded with elements of the first channel material (¶¶ [0040], [0045], [0050], [0054], and [0060]).
	Regarding claim 3, Dussarrat et al. do not explicitly teach a semiconductor device, wherein the first conductivity has a first mobility in a range of about 50 cm2/V-s to about 500 cm2/V-s, while the second conductivity has a second mobility in a range of about 1 cm2/V-s to about 30 cm2/V-s. 
It is well known in the art to adjust the material concentrations in the channel region to achieve the desired mobility. It would have been obvious to one of ordinary skill in the art at the time the inventio was filed to adjust the impurities to achieve the desired mobility, since it is desirable to achieve desired performance specifications.
Regarding claim 4, Dussarrat et al. do not explicitly teach a semiconductor device, wherein the elements of the one or more additional materials are distributed uniformed in the channel layer, with a concentration level in a range from about 1016/cm3 to about 1019/cm3. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at the ideal concentration through obvious and routine experimentation since it is desirable to achieve the design performance of the transistor.
	Regarding claim 5, Dussarrat et al. teach a semiconductor device, wherein the one or more additional materials includes a material selected from the group consisting of N and O (¶¶ [0040], [0045], [0050], [0054], and [0060]).
	Regarding claim 6, Dussarrat et al. teach a semiconductor device, wherein the first channel material includes a material selected from the group consisting of indium gallium zinc oxide (IGZO) (¶ [0007]).
	Regarding claim 7, Dussarrat et al. teach a semiconductor device, wherein the substrate includes a material selected from the group consisting of a glass substrate or a plastic substrate (¶¶ [0008], [0009]).
	Regarding claims 12 and 20, Dussarrat et al. teach a semiconductor device and method, wherein the transistor further includes a gate electrode (20) separated from the channel layer (40) by a gate dielectric layer (30), a drain electrode (60), and a source electrode (50) coupled to the channel layer.
	Regarding claim 13, Dussarrat et al. do not teach a semiconductor device, wherein the gate electrode, the source electrode, or the drain electrode includes a material selected from the group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAIN, or InAlO. Dussarrat et al. do not teach the contemplated material for the source and gate electrodes.
	Titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAIN, and InAlO are known materials. It would have been obvious and necessary for one of ordinary skill in the art to select a known material since they are well suited for the intended use.
	Regarding claim 14, Dussarrat et al. do not teach a semiconductor device, further comprising: the gate dielectric layer, wherein the gate dielectric layer includes a material selected from the group consisting of silicon and oxygen; silicon and nitrogen; yttrium and oxygen; silicon, oxygen, and nitrogen; aluminum and oxygen; hafnium and oxygen; tantalum and oxygen; and titanium and oxygen.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a material selected from the group consisting of silicon and oxygen; silicon and nitrogen; yttrium and oxygen; silicon, oxygen, and nitrogen; aluminum and oxygen; hafnium and oxygen; tantalum and oxygen; and titanium and oxygen since they are known materials that are well suited for the intended use.
	Regarding claim 15, Dussarrat et al. do not teach a semiconductor device, wherein the transistor is above an interconnect that is above the substrate.  It would have been obvious to one of ordinary skill in the art to connect the transistor to an interconnect since it is desirable for the transistor to communicate with other elements.
	Regarding claim 17, Dussarrat et al. do not teach a method, wherein the elements of the one or more additional materials are added into the channel layer by in-situ doping, ion beam implantation, or plasma immersion. Dussarrat et al. do not teach how the materials are added into the channel layer.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a known method of adding the additional materials since it is desirable to employ reliable methods for making the device.
Claims 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat et al. in view of US Patent No. 11,424,369 to Yamazaki et al.
Regarding claim 21, Dussarrat et al. teach 
a computing device, comprising: 
wherein the transistor includes: a substrate (10); 
a transistor (TFT) above the substrate, wherein the transistor includes a channel layer above the substrate, and wherein the channel layer includes: 
a first channel material; and 
elements of one or more additional materials (¶ [0040]) distributed within the channel layer.
Dussarrat et al. do not explicitly teach the channel material of a first conductivity type with elements of a second conductivity type. The channel region of a transistor is commonly formed by implanting a material of a second conductivity type into a material of a first conductivity type. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to manufacture the transistor as it is commonly made since it is desirable for the channel to function properly.
Dussarrat et al. do not teach a circuit board; and 
a processor or a memory device coupled to the circuit board, wherein the processor or the memory device includes the transistor. Yamazaki et al. teach a computing device including a circuit board (1201) and a processor (1200) coupled to the circuit board, wherein the processor or the memory device includes the transistor. It would have been obvious to one of ordinary skill in the art to add the computing device and circuit board since it is desirable to use the transistor for practical purposes.
Regarding claim 22, Dussarrat et al. teach a semiconductor device, wherein the elements of the one or more additional materials are bonded with elements of the first channel material (¶¶ [0040], [0045], [0050], [0054], and [0060]).
Regarding claim 23, Dussarrat et al. do not explicitly teach a semiconductor device, wherein the elements of the one or more additional materials are distributed uniformed in the channel layer, with a concentration level in a range from about 1016/cm3 to about 1019/cm3. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at the ideal concentration through obvious and routine experimentation since it is desirable to achieve the design performance of the transistor.
Regarding claim 24, Dussarrat et al. do not explicitly teach a semiconductor device, wherein the elements of the one or more additional materials are distributed uniformed in the channel layer, with a concentration level in a range from about 1016/cm3 to about 1019/cm3. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at the ideal concentration through obvious and routine experimentation since it is desirable to achieve the design performance of the transistor.
Regarding claim 25, Dussarrat et al. do not teach a computing device, wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device.
Yamazaki et al. teach a computing device, wherein the computing device is a mobile computing device including an antenna and a display. It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Yamazaki et al. into Dussarrat et al. since it is desirable to use the transistor in practical applications.
Allowable Subject Matter
Claims 8 – 11, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814